Hines, J.
The bill of exceptions in this case was certified by the trial judge on December 14, 1929. It was filed in the office of the clerk of the trial court on December 17, 1929, and the record in the case was received by the clerk of this court on January 25, 1930, after the docket of this court for the October term, 1929, had been closed by order of this court on December 30, 1929. The case was entered on the docket of this court for the March' term, 1930. The bill of exceptions was made returnable to the October term, 1929. The deputy clerk of the court below, in her certificate to the record in this case, dated January 22, 1930, stated that the clerk of that court had been ill for several months, that except for *349about tea or twelve days she had had no help for several months, and that, as a result of the illness of the clerk and the lack of competent help, the large volume of work which had accumulated had made it impossible to forward the record in this cause to this court earlier.
The constitution of this State imperatively requires that all cases brought to this court shall be heard at the' first term, unless continued for providential cause. The first term of this court at which said case could have been heard was the October term, 1929. If the bill of exceptions and the record had been certified by the clerk of the court below within the time required by law arid had been duly transmitted to this court, the case would have reached this court before the docket for the October term, 1929, was closed by order of this court on December 30, 1929. The case not having reached this court in time to be heard at the first term, this court is without jurisdiction to hear and determine the cause, and the same is dismissed for lack of such jurisdiction.
Failure to certify and transmit the record within the time required by law, due to the illness of the clerk of the trial court and the lack of clerical help, will not prevent the dismissal of the case for want of jurisdiction of this court to hear the same after the first term. Atlantic Coast Line Railroad Co. v. Georgia Sweet Potato Growers Asso., 171 Ga. 30 (154 S. E. 698).

Writ of error dismissed.


All the Justices concur.